PER CURIAM.
We reverse in part the summary denial of appellant’s motion for postconviction relief. Appellant claims that the videotape the state used at trial was altered and that his trial attorney was ineffective for failing to object to the admission of the videotape. These claims are the proper subjects of a motion for postconviction relief. See Jackson v. State, 711 So.2d 1371 (Fla. 4th DCA 1998). The transcript of the audio portion of the videotape does not refute appellant’s allegation that differences in the contrast and darkness of the images on the videotape indicate tampering.
The case is remanded for an evidentiary hearing on those claims only. The order denying appellant’s motion for postconviction relief is affirmed in all other respects.
STONE, STEVENSON and HAZOURI, JJ., concur.